DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-4 recite the limitation “the surface of the first electrode film”. It is unclear which surface is being referred to. Claim 1, from which claims 2-4 depend, sets forth 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Taira et al. (US 2012/0125396).

Regarding claim 1, Taira discloses a solar cell module in Figures 3 and 31-32, comprising: 
a photoelectric converter (solar cell 1, [64]); 
a collector electrode (front electrode 11) electrically connected to the photoelectric converter (1) ([17] and [78]); and 
a wiring material (20a) electrically connected to the collector electrode (11) ([71]-[72]), 
wherein the collector electrode (11) comprises: 
a first electrode film (front finger electrodes 110) formed on a photoelectric converter side (side of solar cell 1) (Figures 31-32 and [65] and [131-[132]); and 

wherein the collector electrode (11) and the wiring material (20a) are electrically connected to each other with solder (20b) connected to the part of the surface of the first electrode film (110) exposed from the second electrode film (114) and to a surface of the second electrode film (114) (Figures 3, 31-32, [72] and [78] a layer of solder 20b is coated on the wiring material 20a and embeds the electrodes in the solder when connecting the wiring member. This results in the surface of the first electrode film and second electrode film in contact with the solder.),
and wherein the second electrode film (auxiliary electrode lines 114) comprises a plating electrode ([65], the electrodes including the auxiliary electrode lines can be formed by plating).

Regarding claim 2, Taira discloses all of the claim limitations as set forth above. Taira additionally discloses that the second electrode film (auxiliary electrode lines 114) is partially formed in a plurality of island shapes (each line is an island shape as shown in Figure 31) on the surface of the first electrode film (front finger electrodes 110) on the wiring material side (tab side 20a), and wherein the solder (20b) is connected to the 

Regarding claim 3, Taira discloses all of the claim limitations as set forth above. Taira additionally discloses that the second electrode film (auxiliary electrode lines 114) has an opening (spaces between lines 114) configured to expose the part of the surface of the first electrode film (front finger electrodes 110) on at least the wiring material side (tab side 20a), and wherein the solder (20b) is connected to an inner surface of the opening (The solder 20b is connected to the top and side surfaces of the auxiliary electrode lines and to the finger electrodes through the openings, Figures 3, 31-32 and [72], [78] and [131]). 

Regarding claim 6, Taira discloses all of the claim limitations as set forth above. Taira additionally discloses that the photoelectric converter has formed an insulating film (EVA sealing member 43) in a surface region thereof on a wiring material side in which the first electrode film is prevented from being formed (Figure 6 and [79]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taira et al. (US 2012/0125396), as applied to claim 1 above, in view of Suzuki et al. (US 2004/0112423).
Regarding claim 4, Taira discloses all of the claim limitations as set forth above. Taira does not disclose that the surface of the first electrode film on at least the wiring material side is porous.
	Suzuki discloses an electrode for a solar cell that has a porous surface which facilitates adhesion to the wiring member ([24], [45] and [55]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the first electrode film of Taira to have a porous surface on the wiring member side, as taught by Suzuki, in order to facilitate adhesion to the wiring member (Suzuki, [24], [45] and [55]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taira et al. (US 2012/0125396), as applied to claim 1 above, in view of Terashita (JP 2016-72495A, listed on IDS filed 12/30/2019, see English machine translation provided for mapping).

Regarding claim 5, Taira discloses all of the claim limitations as set forth above. Taira does not disclose that the photoelectric converter includes: a semiconductor substrate; an amorphous semiconductor layer formed on a collector electrode side of the semiconductor substrate; and a transparent conductive layer formed on a collector electrode side of the amorphous semiconductor layer.
Terashita discloses a solar cell module in Figures 2-4, comprising:
	a photoelectric converter (50) ([28]);
	a collector electrode (7) electrically connected to the photoelectric converter (50) ([28]); and 
a wiring material (core material 341) electrically connected to the collector electrode ([26] and [46]), wherein the collector electrode (7) comprises:
a first electrode film (71) formed on a photoelectric converter side (Figure 3c and [32]); and 
a second electrode film (72) formed on at least a wiring material side (341) of the first electrode film (71) so that part of a surface of the first electrode film on the wiring material side is exposed (Figure 3c, [34]-[35], [41]-[43] and [53], the surface of the first electrode film is exposed in first regions 8a), and
	wherein the collector electrode (7) and the wiring material (341) are electrically connected to each other with solder (342b) ([26], [43], [45]-[46] and [53]) connected to 

Terashita additionally discloses that the photoelectric converter includes:
	a semiconductor substrate (1) (Figure 6 and [70]);
	an amorphous semiconductor layer (2a) formed on a collector electrode (7) side of the semiconductor substrate (1) ([71] and Figure 6); and
	a transparent conductive layer (6a) formed on a collector electrode (7) side of the amorphous semiconductor layer (2a) (Figure 6 and [73]).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the photoelectric converter of Taira to include a semiconductor substrate; an amorphous semiconductor layer formed on a collector electrode side of the semiconductor substrate; and a transparent conductive layer formed on a collector electrode side of the amorphous semiconductor layer, as taught by Terashita, because it would amount to nothing more than the combination of prior art elements according to known methods to yield predictable results.



Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot as a result of the new grounds of rejection and the addition of the Taira reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726